PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,785,517
Issue Date: 2020 Sep 22
Application No. 16/447,568
Filing or 371(c) Date: 20 Jun 2019
Attorney Docket No. BBiTV-CIP1-D16 (07612/100) 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition filed June 9, 2021, styled under 37 CFR 1.78(e), requesting deletion of domestic benefit claims under 35 U.S.C. 119(e) by Certificate of Correction. This is also a decision on the concurrently-filed petition under 37 CFR 1.182 for expedited consideration of the above-identified petition.

The petition under 37 CFR 1.182 is GRANTED to the extent that the petitions are hereby considered. Receipt of the petition fee under 37 CFR 1.17(f) is acknowledged.

The petition under 37 CFR 1.78(e) is DISMISSED as inappropriate.

Petitioner requests deletion of a claim of benefit under 35 U.S.C. 120. A petition under 37 CFR 1.78(e) is required only to accept a delayed benefit claim. No petition under 37 CFR 1.78(e) is required to accept a deleted benefit claim under 35 U.S.C. 120. As such, the petition is dismissed. Petitioner is directed to MPEP § 1481.03 and § 1405 regarding correction of benefit claims in an issued patent.

Receipt is acknowledged of the request for a certificate of correction filed June 9, 2021 with the subject petition. A certificate of correction is not appropriate to remove a benefit claim under 35 U.S.C. 120, 121, 365(c), or 386(c) because further examination would be required. As such, the certificate of correction issued July 6, 2021 was issued in error and will be vacated. 

Any request for reconsideration must be filed within TWO (2) MONTHS of the date of this decision. This time period may not be extended. 37 CFR 1.181(f).



By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)